               Case 3:16-cv-00842-SDD-RLB                Document 165-4          06/20/19 Page 1 of 18



                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA

        EARL PETERS, IDDO BLACKWELL,        *     CIVIL ACTION
        KEVIN MATHIEU, LAVELLE              *
        MEYERS, DAN RILEY, RUSSELL          *
        WARE                                *     NUMBER: 3:16-cv-00842-SDD-RLB
                                            *
        VERSUS                              *
                                            *     JUDGE SHELLY D. DICK
        RAMAN SINGH, JOHN BEL               *
        EDWARDS, JAMES M. LEBLANC,          *
        STEPHANIE LAMARTINIERE,             *     MAGISTRATE
        DARRYL VANNOY, STATE OF             *     RICHARD L. BOURGEOIS
        LOUISIANA, LOUISIANA                *
        DEPARTMENT OF PUBLIC SAFETY *
        AND CORRECTIONS                     *
        ******************************************************************************

                       OPPOSITION TO STATEMENT OF MATERIAL FACTS
                IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

Number         Plaintiffs’ Fact                                Defendants’ Response
1              Plaintiff Earl Peters was diagnosed               An Angola physician referred Plaintiff to General
Earl Peters    with a hernia at least as early as April            Surgery on April 16, 2013, for repair of Right
               16, 2013, and on that date was referred             Inguinal Hernia. R.Doc. 94-4, Affidavit of Dr.
               to General Surgery for repair of Right              Lavespere; Medical Records, Bates #001579.
               Inguinal Hernia.1                                 Plaintiff’s April 30, 2013, visit to the Physician’s
                                                                   Clinic was for follow up of right inguinal hernia,
               On February 17, 2014, a surgery                     hypertension, eczema and constipation and was
               referral for Plaintiff Earl Peters was              instructed to follow up in three (3) months. R.Doc.
               declined with the explanation that                  94-4, Affidavit of Dr. Lavespere; Exhibit A-1,
               “Hold all surgeries if hernia is                    Medical Records, Bates #001577.
               reducible per medical director effective          On June 21, 2013, a note from the Interim LSU
               10-31-13.”2                                         Hospital (IHL) stated that the referral placed by
                                                                   Angola for Earl Peters was carefully reviewed by a
               On May 20, 2015, Plaintiff Earl Peters’             clinician in the IHL general surgery clinic, and
               hernia was rated as a 4.5/5 on a scale of           after careful consideration, the service could not
               1 to 5, and was described as a “Large               be authorized. Affidavit of Dr. Lavespere; Medical
               (grapefruit size) herniation into scrotal           Records, Bates #001570.
               sack – deviation of genitalia                     Plaintiff received continuous treatment for his
               architecture.”3                                     hernia from 2013-2016. R.Doc. 94-4, Affidavit of
                                                                   Dr. Lavespere.

        1
          Ex. EE (000773541.xls); R. Doc. 79-5 at ¶ 3 (Defendants’ Undisputed Facts).
        2
          Ex. NNNN (Bates #017591-2); R. Doc 79-5 at ¶ 7 (Defendants’ Undisputed Facts).
        3
          Ex. XXX (Bates #005704); R.Doc 79-5 at ¶ 7 (Defendants’ Undisputed Facts).

                                                              1
         Case 3:16-cv-00842-SDD-RLB                Document 165-4          06/20/19 Page 2 of 18



          On September 24, 2015, his hernia was                Plaintiff’s visit to the Physician’s Clinic on May
          rated as a 5 on a scale of 1 to 5, and Dr.            20, 2015 was for hernia review. The physician
          Lavespere wrote “Very large RIH –                     noted that the hernia was getting larger and was
          non-reducible, scrotal involvement,                   now into the Plaintiff’s scrotum. Last visit the
          needs repair.”4                                       hernia was 3.5/5 and today is 4.5/5. He was in no
                                                                apparent distress with a grapefruit sized herniation
          On August 3, 2016, Early Peters                       into the scrotal sac with deviation of genitalia.
          received hernia surgery.5                             The hernia was reducible with difficulty. Plaintiff
                                                                was advised not to lift anything greater than 20
                                                                pounds, no sports and no rodeo for six (6) months
                                                                and was advised to keep appointment and continue
                                                                medication. R.Doc. 94-4, Affidavit of Dr.
                                                                Lavespere; Medical Records, Bates #001563.
                                                               Plaintiff was seen at the Physician’s Clinic on June
                                                                22, 2015, and the physician ordered an extra-large
                                                                scrotal support for hernia for the Plaintiff. R.Doc.
                                                                94-4, Affidavit of Dr. Lavespere; Medical
                                                                Records, Bates #001562.
                                                               On September 24, 2015, Plaintiff was seen at the
                                                                Physician’s Clinic for hernia review and was noted
                                                                to have a very large Right Inguinal Hernia with
                                                                scrotal involvement which deviated Plaintiff’s
                                                                penis to the left. The hernia was non-reducible
                                                                and the physician planned to refer plaintiff for
                                                                repair. R.Doc. 94-4, Affidavit of Dr. Lavespere;
                                                                Medical Records, Bates #001559.
                                                               The Eceptionist Record of October 1, 2015, was a
                                                                request for general surgery appointment for Right
                                                                Inguinal Hernia. The note of November 10, 2015,
                                                                advised that the surgery onsite appointment would
                                                                be scheduled when a date and time became
                                                                available. The appointment was scheduled for
                                                                March 16, 2016. R.Doc. 94-4, Affidavit of Dr.
                                                                Lavespere; Medical Records, Bates #017593.
                                                               Plaintiff was seen on March 16, 2016, at the
                                                                General Surgery Clinic at LSP and noted to have a
                                                                large Right Inguinal Hernia that was reducible,
                                                                scrotal involvement and possible bladder
                                                                involvement. Plaintiff was given a duty status of
                                                                Regular Duty With Restrictions out of field, no
                                                                lifting over 20 pounds and sports for three (3)
                                                                months. The physician’s plan was for hernia



4
    Ex. NNNN (Bates #017593); R.Doc 79-5 at 7 (Defendants’ Undisputed Facts).
5
    R. Doc. 79-5 at ¶ 30 (Defendants’ Undisputed Facts).

                                                        2
                 Case 3:16-cv-00842-SDD-RLB                  Document 165-4           06/20/19 Page 3 of 18



                                                                         repair and labs. R.Doc. 94-4, Affidavit of Dr.
                                                                         Lavespere; Medical Records, Bates #001550.
                                                                        On March 23, 2016, Plaintiff underwent a
                                                                         Preoperative Chest X-Ray which showed slight
                                                                         fullness over the hila on the lateral view that was
                                                                         increased from Plaintiff’s prior exam. R.Doc. 94-
                                                                         4, Affidavit of Dr. Lavespere; Medical Records,
                                                                         Bates #001531.
                                                                        The Eceptionist Record of March 28, 2016,
                                                                         requested a surgery date for Right Inguinal Hernia
                                                                         with Bowel Repair. The surgery was requested
                                                                         with Lallie Kemp on March 29, 2016 and on April
                                                                         7, 2016, it was advised that Plaintiff’s surgery was
                                                                         scheduled at Lallie Kemp on August 3, 2016.
                                                                         R.Doc. 94-4, Affidavit of Dr. Lavespere; Medical
                                                                         Records, Bates #017594.


2                On October 14, 2011, Russell Ware                          In January 2013, plaintiff was seen for his
Russell          was diagnosed with a hernia.6                               surgical consultation at the Interim LSU
Ware                                                                         Hospital via Telemedicine. It was noted that the
                 On November 20, 2012, he was                                hernia was reducible, plaintiff was wearing a
                 referred to LSU Health General surgery                      support, there was no sign of obstructive
                 for his hernia.7                                            symptoms, and plaintiff reported some pain
                                                                             with prolonged standing. The plan was elective
                 On February 13, 2014, a surgery                             repair of the hernia “when approved.” The note
                 referral request was denied with the                        from LSU doctors concerning “when approved”
                 explanation that “Hold all surgeries if                     was referring to LSU’s approval process. LSU
                 hernia is reducible per medical director                    needed approval from its board to schedule any
                 effective 10-31-13.”8                                       offender surgery. R.Doc. 92-4, Affidavit of Dr.
                                                                             Lavespere; Medical Records, Bates #002336;
                 On a spreadsheet, entitled “LSP Hernia                      R.Doc. 92-5, Deposition of Dr. Singh, pp. 171-
                 Repair List,” dated March 28, 2014,                         175.
                 there is a notation by Mr. Ware’s name:                    The February 13, 2014 Eceptionist notes
                 “Declined by HQ.”9                                          indicated that the hernia was reducible, that
                                                                             these surgeries were on hold, and instructed
                 On June 28, 2016, Plaintiff’s counsel                       physician to re-submit the request if conditions
                 sent a letter to Director Singh that Dr.                    changed. R.Doc. 92-4, Affidavit of Dr.
                 Belott was willing to perform surgery                       Lavespere; Medical Records, Bates #002307.
                 on Mr. Ware.10 Director Singh never                        Dr. Singh testified that the doctor that plaintiffs’
                 responded to the letter.                                    counsel recommended did not have a contract

          6
            Ex. PPP (Bates #002375); R.Doc 81-5 at ¶ 4 (Defendants’ Undisputed Facts).
          7
            R. Doc 81-5 at ¶ 5 (Defendants’ Undisputed Facts).
          8
            Ex. SSS (Bates #002641); R. Doc 81-5 at ¶ 8 (Defendants’ Undisputed Facts).
          9
            Ex. Z at Row 67.
          10
             Ex. FF.

                                                                 3
                Case 3:16-cv-00842-SDD-RLB                Document 165-4         06/20/19 Page 4 of 18



                                                                        with DOC, and therefore DOC could not
                 Mr. Ware received surgery on May 10,                   allocate funds for surgery to that doctor. R.Doc.
                 2017.11                                                92-5, Deposition of Dr. Singh, p. 160-161.
                                                                       Once Ware’s hernia became reducible with
                                                                        discomfort, Dr. Lavespere sent a surgical
                                                                        referral. R.Doc. 92-4, Affidavit of Dr.
                                                                        Lavespere; Medical Records, Bates #0017649.
                                                                       Ware was seen by general surgery in February
                                                                        2017, a surgery date was requested in February
                                                                        2017, the surgery was originally scheduled for
                                                                        April 2017, and subsequently canceled by the
                                                                        surgeon. It was rescheduled and performed on
                                                                        May 10, 2017. See. R.Doc. 92-4, Affidavit of
                                                                        Dr. Lavespere; Medical Records, Bates
                                                                        #002461, #017653.
3                On June 13, 2012, Lavelle Myers was
Lavelle          referred to general surgery for evaluation
Myers            of a ventral hernia.12

                 On November 5, 2012, Dr. Lavespere
                 noted that the plan for Mr. Myers was
                 general surgery.13

                 On August 12, 2013, Dr. Lavespere notes               The Eceptionist record for August 12, 2013
                 that Lavelle’s hernia is “urgent” and asks
                                                                        requests a colonoscopy. He did not classify the
                 for “GI appt ASAP” for “ventral
                                                                        hernia as “urgent” but requested a colonoscopy
                 hernia”.14
                                                                        that was noted to be urgent. The colonoscopy
                 On February 13, 2014, Dr. Lavespere’s                  was scheduled. See. R.Doc. 95-4, Affidavit of
                 request was declined, with the “reason                 Dr. Lavespere; Medical Records, Bates
                 for declining the referral” being “Hold all            #001295.
                 surgeries if hernia is reducible per                  The February 13, 2014 Eceptionist record
                 Medical Director effective 10-31-13.”15                indicates that the because the hernia reduced
                                                                        easily, the surgical referral would be put on
                 On a spreadsheet entitled “LSP Hernia                  hold, and advised to resubmit if condition
                 Repair List”, dated March 28, 2014,                    changed. See. R.Doc. 95-4, Affidavit of Dr.
                 there is a notation by Lavelle’s name:                 Lavespere; Medical Records, Bates #017585.
                 “Declined by HQ.16                                    Meyers was continuously treated for his hernia,
                                                                        and was rated 2.5/5 on several occasions. On
                                                                        April 15, 2016, the hernia was painful with

          11
             Ex. PPPP (Bates #017653); Ex. AAAAA (Bates #022538-40); R.Doc 81-5 at ¶ 24 (Defendants’ Undisputed
          Facts).
          12
             Ex. OOO (Bates #001292); R. Doc. 80-5 at ¶ 3 (Defendants’ Undisputed Facts).
          13
             Ex. OOO (Bates #001292); R. Doc. 80-5 at ¶ 3 (Defendants’ Undisputed Facts).
          14
             Ex. MMMM (Bates #017584).
          15
             Ex. MMMM (Bates #017586); R. Doc. 80-5 at ¶ 10 (Defendants’ Undisputed Facts).
          16
             Ex. Z at Row 50 .

                                                               4
                Case 3:16-cv-00842-SDD-RLB                 Document 165-4         06/20/19 Page 5 of 18



                 Mr. Myers had his hernia repaired on                   reduction, and a surgical referral was sent.
                 September 6, 2016. 17                                  Meyers was seen by Dr. Morrison on July 7,
                                                                        2016, and the surgeon scheduled the surgery for
                                                                        September 16, 2016. See. R.Doc. 95-4,
                                                                        Affidavit of Dr. Lavespere; Medical Records,
                                                                        Bates #001258, #001252, #001244, #001230,
                                                                        #001228, #001227.

4                On June 12, 2008, Wallace Breaux was                  On January 21, 2012, Ware was seen by general
Wallace          diagnosed with a “large” hernia.18                     surgery for an Inguinal Hernia. The plan was
Breaux                                                                  for Plaintiff to undergo a C-Scope (diagnostic
                 On June 30, 2011, a doctor referred Mr.                colonoscopy) and to return to clinic after the C-
                 Breaux to the Surgery Clinic for his                   Scope to schedule surgery. See R.Doc. 103-4,
                 hernia.19                                              Affidavit of Dr. Lavespere; Medical Records,
                                                                        Bates #015841.
                 Wallace’s name appeared on a
                                                                       Regarding the C-Scope referral, according to a
                 spreadsheet dated May 21, 2012, with the
                                                                        note on the Eceptionist Record dated July 16,
                 notation “Hernia surgery needed.”20
                                                                        2012, the referral was reviewed and denied by
                 On June 16, 2012, a doctor noted                       the outside Gastroenterology Department as
                 “incarceration” regarding his left                     Plaintiff’s medical condition did not meet
                 hernia.21                                              criteria for an appointment at that time due to
                                                                        Earl K. Long Clinic capacity. R.Doc. 103-4,
                 On September 26, 2012, a doctor notes                  Affidavit of Dr. Lavespere; Medical Records,
                 left inguinal hernia awaiting surgical                 Bates #015817-015818.
                 repair.22                                             There is no medical record dated September 16,
                                                                        2015 wherein a doctor noted that surgery is
                 On January 11, 2013, a doctor noted                    needed. See Exhibit EEEE, 15736 (medical
                 “Left inguinal hernia, due for c-scope,                record is dated June 8, 2015, and there is no
                 then LIH surgery.”23                                   notation that hernia surgery is needed. In fact,
                                                                        on September 29, 2015, it was noted that the
                 On September 16, 2015, a doctor wrote                  hernia was not identifiable with visual
                 “surgery needed.”24                                    inspection, it was rated a 2.5/5 and the plan was
                                                                        to manage per guidelines. R.Doc. 103-4,
                 He received hernia surgery on December                 Affidavit of Dr. Lavespere; Medical Records,
                 6, 2017. 25                                            #015727.
                                                                       On September 21, 2017, plaintiff saw Dr.
                                                                        Lavespere for hernia review. The notes indicate
                                                                        that there was no obvious hernia and no scrotal
          17
             Ex. MMMM (Bates #017588); R. Doc. 80-5 at ¶ 23 (Defendants’ Undisputed Facts).
          18
             R. Doc. 82-5 at ¶ 2 (Defendants’ Undisputed Facts) .
          19
             R. Doc. 82-5 at ¶ 3 (Defendants’ Undisputed Facts).
          20
             Ex. ZB; Ex. H.
          21
             Ex. EEEE (Bates #015823).
          22
             Ex. EEEE (Bates #015811).
          23
             Ex. EEEE (Bates #015806).
          24
             Ex. EEEE (Bates #015736).
          25
             R. Doc. 82-5 at ¶ 33 (Defendants’ Undisputed Facts).

                                                               5
                Case 3:16-cv-00842-SDD-RLB                 Document 165-4          06/20/19 Page 6 of 18



                                                                         edema. It was noted that there was an obvious
                                                                         disruption in linea alba and the protrusion was
                                                                         evident when raising feet off of the floor while
                                                                         supine. It was noted that plaintiff had rectus
                                                                         diastasis. Dr. Lavespere informed plaintiff that
                                                                         his condition did not usually warrant surgery,
                                                                         but because of pain he would refer plaintiff to
                                                                         Dr. Morrison for a surgical evaluation. R.Doc.
                                                                         103-4, Affidavit of Dr. Lavespere; Medical
                                                                         Records, #021188.
5               Herman Bella was diagnosed with a
Herman          hernia at least as early as June 15,
Bella           2010.26

                On August 29, 2013, Dr. Collins
                requested a surgery clinic appointment
                for his hernia.27

                On February 13, 2014, Dr. Lavespere’s
                                                                        The Eceptionist Record of August 29, 2013
                request was declined by a DOC HQ
                                                                         was an appointment request for Bella to be seen
                coordinator, with the “reason for
                                                                         at the Surgery Clinic due to history of Right
                declining the referral” being “Hold all
                surgeries if hernia is reducible per                     Inguinal Hernia. The notes of January 8, 2014,
                Medical Director effective 10-31-13.”28                  February 13, 2014 and February 17, 2014,
                                                                         noted that Plaintiff’s surgery was to be put on
                On September 12, 2016, he was referred                   hold due to the fact that the hernia reduced
                to general surgery because of a “fist                    easily. Bella was to be monitored by his
                sized” hernia.29                                         Primary Care Physician and the request for
                                                                         referral was to be resubmitted if Plaintiff’s
                On January 24, 2017, Mr. Bella received                  condition changed. R.Doc. 90-4, Affidavit of
                hernia surgery.30                                        Dr. Lavespere; Medical Records, #017470-
                                                                         017471.
                                                                        Bella was seen numerous times from 2014-
                                                                         2016. He did not complain of a hernia on
                                                                         numerous visits, and when the hernia is
                                                                         mentioned in the records the doctors noted it
                                                                         was easily reducible, small and did not cause
                                                                         issues with bowel movements. Once the hernia
                                                                         became reducible with discomfort, Bella was
                                                                         referred for a surgical evaluation. R.Doc. 90-4,
                                                                         Affidavit of Dr. Lavespere.


         26
            Ex. UUU (Bates #002765); R. Doc. 75-5 at ¶ 3 (Defendants’ Undisputed Facts).
         27
            Ex. HHHH (Bates #017470).
         28
            Ex. HHHH (Bates #017471); R. Doc. 75-5 at ¶ 7 (Defendants’ Undisputed Facts).
         29
            Ex. UUU (Bates #002778).
         30
            Ex. RRRR (Bates #019687, 019688); R. Doc. 75-5 at ¶ 18 (Defendants’ Undisputed Facts).

                                                               6
              Case 3:16-cv-00842-SDD-RLB                 Document 165-4           06/20/19 Page 7 of 18



6             On January 25, 2013, Mr. Ailsworth’s                   From the time Ailsworth’s hernia was diagnosed,
Ronald        doctor-assessed medical history included                until surgery was performed, Ailsworth received
Ailsworth     a right inguinal hernia.31                              continuous treatment for his hernia. Further,
                                                                      Ailsworth refused numerous medical appoints. See
              On July 11, 2013, a doctor’s assessment                 R.Doc. 91-4, Affidavit of Dr. Lavespere.
              was Right Inguinal Hernia – “await
              surgery.”32

              By March 22, 2017, a doctor noted that
              his hernia was larger than fist sized, with
              “superficial scrotal involv, + architect
              deviation” and that it was reducible with
              difficulty.33

              On March 28, 2017, a doctor                           On March 22, 2017, a referral for a surgical
              recommended an appointment with the                    consultation was sent. Angola requested an
              surgery clinic for the hernia.34                       appointment and was notified that Ailsworth
                                                                     would be scheduled as soon as the surgeon had
              On August 16, 2017, a doctor requested                 availability, but to advise if earlier appointment
              hernia repair for Mr. Ailsworth.35                     was needed due to change in medical condition.
                                                                     See R.Doc. 91-4, Affidavit of Dr. Lavespere.
              On October 2, 2017, Mr. Ailsworth                    On July 26, 2017, Plaintiff was seen at Angola by
              received hernia surgery.36                             Dr. John B. Morrison, staff surgeon at University
                                                                     of New Orleans. Dr. Morrison referred Plaintiff
                                                                     for a Right Inguinal Hernia repair. See R.Doc. 91-
                                                                     4, Affidavit of Dr. Lavespere.
                                                                   On August 16, 2017, a surgery date was requested
                                                                     for repair of a right inguinal hernia. After
                                                                     numerous days waiting for an available operating
                                                                     room from Lallie Kemp, Plaintiff’s surgery was
                                                                     scheduled for October 2, 2017. See R.Doc. 91-4,
                                                                     Affidavit of Dr. Lavespere.
7             On June 22, 2011, Mr. Dickerson was                    On March 19, 2012, Dickerson was scheduled
William       diagnosed with a cataract in his left                     for a trip pit to ELK for uveitis and evaluation
Dickerson     eye.37                                                    for cataract in his left eye. Plaintiff was seen at
                                                                        the EKL Eye Clinic on April 3, 2012. A YAG
              On March 19, 2012, he was referred for                    Capsulotomy (special laser treatment used to
              surgery.38                                                improve vision after cataract surgery) was
                                                                        performed on plaintiff’s right eye this date. He

       31
          Ex. CCCC (Bates #011201).
       32
          Ex. CCCC (Bates #011186).
       33
          Ex. CCCC (Bates #011109); R. Doc. 76-5 at ¶ 9 (Defendants’ Undisputed Facts).
       34
          Ex. GGGG (Bates #017468).
       35
          Ex. SSSS (Bates #019696); Ex. TTTT (Bates #019698); R. Doc. 76-5 at ¶ 12 (Defendants’ Undisputed Facts).
       36
          Ex. UUUU (Bates #019784); R. Doc. 76-5 at ¶ 13 (Defendants’ Undisputed Facts).
       37
          Ex. VVV (Bates #003818); Ex. ZF at 2.
       38
          Ex. ZF at 2; Ex. VVV (Bates #003816).

                                                              7
       Case 3:16-cv-00842-SDD-RLB                   Document 165-4            06/20/19 Page 8 of 18



        On August 22, 2012, he was ordered for                        was given medication and a follow-up
        “Trip out cataract surgery.”39                                appointment on April 10, 2012. Surgery was
                                                                      not recommended by the surgeon. R.Doc. 116-
        He was ordered for cataract surgery                           4, Affidavit of Dr. Lavespere, Bates #014052,
        again in September 2012.40                                    #013781 & 013785.
                                                                      Dickerson’s medical records do not indicate
        Mr. Dickerson is still waiting for that                       that he was referred for cataract surgery in
        cataract surgery.41                                           September 2012.
                                                                     Dickerson was seen at University Medical
        On December 21, 2015, Mr. Dickerson
        was diagnosed with a left inguinal
                                                                      Center on March 12, 2013, and plaintiff
        hernia.42                                                     requested that he be referred for cataract
                                                                      surgery in the left eye. Plaintiff was noted to
        On April 15, 2016, Dr. Lavespere noted                        have recently been treated for uveitis in the
        that it was “getting larger” and causing                      right eye. Plaintiff had no eye pain but did have
        “mid pubic pain” and “+/- difficulty”                         a history of recurrent iritis since 1996 which
        with bowel movements.43                                       plaintiff believes began after a spider bite.
        It was greater than fist sized, in the                        Plaintiff was also noted to have had cataract
        superior aspect of Mr. Dickerson’s                            surgery in the right eye in 2005. Plaintiff was
        scrotum, and “difficult to reduce but                         assessed with uveitis of the left eye, prebyopia
        reducible” with discomfort. It was                            and suspected glaucoma which was to be
        causing architectural deviation of his                        followed by a physician at the jail. No surgical
        genitals, pushing Mr. Dickerson’s penis                       referral was given by the University Medical
        to the right.44 He rated it a 4.5 out of 5,                   Center physician at that time.
        and planned for a general surgery                            R.Doc. 116-4, Affidavit of Dr. Lavespere, Bates
        consult.45 He wrote “please eval for                          #008864.
        repair.”46                                                   There have been no referrals by a surgeon for
                                                                      cataract extraction, despite being seen by an
        He received hernia surgery on                                 outside Ophthalmologist of numerous
        November 29, 2016. 47                                         occasions. Plaintiff’s last visual acuity was
                                                                      20/25. See. R.Doc. 116-4, Affidavit of Dr.
                                                                      Lavespere.
                                                          Hernia
                                                              Dickerson was diagnosed with a hernia in
                                                                 December 2015, but refused his appointment
                                                                 with Dr. Lavespere to assess the hernia. He was
                                                                 seen on April 15, 2016, and a surgical referral
                                                                 was made the same day. The outside surgeon
                                                                 scheduled his appointment for July 2016. In
39
   Ex. VVV (Bates #003814).
40
   Ex. ZA at Row 44.
41
   Ex. FF at 9 (Declaration of W. Dickerson).
42
   R. Doc. 77-5 at ¶ 2 (Defendants’ Undisputed Facts).
43
   Ex. ZG at 1.
44
   Ex. ZG at 2; R. Doc. 77-5 at ¶ 4 (Defendants’ Undisputed Facts).
45
   Id. at 1; R. Doc. 77-5 at ¶ 4 (Defendants’ Undisputed Facts).
46
   Id. at 2; R. Doc. 77-5 at ¶ 4 (Defendants’ Undisputed Facts).
47
   R. Doc. 77-5 at ¶ 15 (Defendants’ Undisputed Facts).

                                                         8
             Case 3:16-cv-00842-SDD-RLB                Document 165-4        06/20/19 Page 9 of 18



                                                                    August 2016 a surgery date was requested, and
                                                                    was scheduled for September 2016. The surgery
                                                                    was cancelled due to multiple skin lesions, and
                                                                    was rescheduled November 2016. See R.Doc.
                                                                    93-4, Affidavit of Dr. Lavespere.
8             On February 24, 2012, a doctor noted
Iddo          Iddo Blackwell had a “bad cataract” in
Blackwell     his right eye.48

              On March 14, 2012, the doctor noted that
              “The patient needs an evaluation at LSU
              Eye Center in preparation for cataract
              surgery, both eyes.”49
                                                                   The surgical referral was sent to IHL. LSU IHL
              On November 28, 2012, Dr. Coullard
                                                                    advised on January 22, 2013, that the referral
              noted that Mr Blackwell had been
                                                                    placed for Plaintiff was carefully reviewed by a
              referred out, and was waiting on an
              appointment for surgery.50                            clinician and it was determined that the service
                                                                    could not be authorized (Bates #000089).
              On January 22, 2013, Mr. Blackwell was               On August 26, 2013, an Eceptionist record was
              again referred for surgery.51                         filled out requesting cataract surgery for
                                                                    Plaintiff. A note from Diane Angelico advised
              By June 5, 2013, Dr. Coullard assessed                that Plaintiff would not be able to be seen by an
              Mr. Blackwell’s left eye to be 20/200 and             eye clinic physician until after January, 2014;
              his right eye only “light perception.”52              however, Plaintiff was able to obtain an
              Mr. Blackwell was therefore legally                   appointment for December 9, 2013 (Bates
              blind.                                                #017492).
                                                                   Defendants object to plaintiffs’ statement
              Dr. Coullard noted that the cataract in the           regarding legal blindness, as there is no notation
              right eye was “hypermature” and referred              on the medical record of such.
              him for a trip out.53                                Plaintiff was seen by Dr. Yen Hoang Ngo at
                                                                    LSU ILH on December 9, 2013, who noted that
              By January 16, 2015, Mr. Blackwell’s                  Plaintiff was referred by an optometrist for
              eyes were “hand motion” in his right eye              evaluation of cataracts in both eyes and
              and 20/400 in his left eye.54 A doctor                complained of blurry vision in both eyes for
              wrote: “Recommend cataract extraction,                years which had gradually worsened. Plaintiff
              right eye first.”55
                                                                    was noted to have diabetes, blurry vision and
                                                                    possible cataracts. (Bates #000070). No
                                                                    surgery was recommended.

       48
          Ex. MMM (Bates #000108).
       49
          Ex. AAAA (Bates #008359); See also Ex. ZF.
       50
          Ex. MMM (Bates #000221).
       51
          Ex. ZF at 1.
       52
          Ex. MMM (Bates #000220).
       53
          Ex. MMM (Bates #000220).
       54
          Ex. MMM (Bates #000062).
       55
          Ex. AAAA (Bates #008376).

                                                            9
              Case 3:16-cv-00842-SDD-RLB             Document 165-4         06/20/19 Page 10 of 18



                On March 30, 2015, Mr. Blackwell                   The November 14, 2014, Eceptionist record
                received surgery on his right eye.56                was an Ophthalmology Referral request for
                A left-eye surgery date in August 2015              Plaintiff due to blurry vision and possible
                was cancelled due to high glucose, and              cataracts. Plaintiff’s appointment scheduled for
                so Mr. Blackwell received surgery on his            December 30, 2014 was cancelled by the MD
                left eye on December 14, 2015.57                    due to a family emergency and the appointment
                                                                    was rescheduled for January 16, 2015 (Bates
                                                                    #017493).
                                                                   Plaintiff was recommended for surgery by IHL
                                                                    surgeon on January 15, 2015. Bates # 000061.
                                                                   The Eceptionist record of January 21, 2015 was
                                                                    a referral for cataract surgery for Plaintiff which
                                                                    was scheduled for March 30, 2015
9               On November 11, 2011, Mr. Turner had
Jimmy           a trip out to be evaluated for right eye
Turner          cataract surgery.58

                On February 28, 2012, Dr. Lavespere
                noted that Mr. Turner was “recently back
                from optho appt” and “needs cataract sx
                R eye.”59

                By July 24, 2012, a coordinator noted
                that Mr. Turner was approved by
                                                                   Plaintiff was seen by the outside UMC
                “surgical Review Committee if Drs deem
                surgery is indicated.”60                            providers on September 5, 2012. It was noted
                                                                    that Plaintiff’s best corrected visual acuity in
                On August 28, 2012, his right cataract              the right eye was 20/25 and the plan was to
                was again noted and the doctor’s plan               observe and refract in the next exam; the
                was “Trip out for cataract surgery.”61              pseudophakia in the left eye was stable;
                                                                    Plaintiff needed better control over his diabetes
                By November 28, 2012, a doctor noted                mellitus; Plaintiff needed better control over his
                he had a “dense cortical cataract.”62               blood pressure as it related to his hypertensive
                                                                    retinopathy; and the BRAO in the left eye
                On June 5, 2013, he was again referred              versus old retinitis was discussed with
                for a trip out for cataract surgery.63              additional doctors and it was noted that the
                                                                    IVFA performed showed partial flow through
                                                                    the artery. Labs were ordered and the doctors
                                                                    recommended that the prison team order a

         56
            Ex. MMM (Bates #000049).
         57
            Ex. MMM (Bates #000267, 000282).
         58
            Ex. ZC at page 244.
         59
            Ex. DDDD (Bates #014589).
         60
            Ex. DDDD (Bates #014573).
         61
            Ex. ZC at page 237.
         62
            Ex. DDDD (Bates #014526).
         63
            Ex. ZC at page 235.

                                                           10
        Case 3:16-cv-00842-SDD-RLB           Document 165-4        06/20/19 Page 11 of 18



         On August 26, 2013, a doctor submitted            carotid ultrasound and 2-D echocardiogram.
         “REQUEST CATARACT SX” in                          (Bates #015166).
         Eceptionist.64                                   Plaintiff was seen on February 27, 2013, at the
                                                           UMC Tulane Clinic for retina evaluation
         On June 13, 2016, Mr. Turner received             regarding a branch retinal vein occlusion and
         right eye surgery.                                cataract. Plaintiff’s visual acuity right eye was
                                                           20/40 and in the left eye was 20/25 -3. His left
                                                           eye was noted to be PCIOL and the vessels
                                                           were sclerotic arcade superiorly. Plaintiff’s
                                                           right eye contained a 2+ cortical senile cataract
                                                           and 2+ posterior subscapular cataract. That
                                                           cataract in the right eye was to be observed
                                                           and refracted at the next exam; psuedophakia in
                                                           plaintiff’s left eye was stable; the doctor wanted
                                                           better control of plaintiff’s diabetes and blood
                                                           pressure; all of plaintiff’s labs were negative
                                                           and it was noted that plaintiff was to follow up
                                                           in six (6) months for general follow up for
                                                           carotid ultrasound and echo (Bates # 015205-
                                                           015209) (emphasis added).
                                                          Plaintiff was seen on December 9, 2013, at the
                                                           ILH Telemedicine Clinic. Plaintiff was noted
                                                           to have a cataract in his right eye and the best
                                                           visual acuity was noted to be 20/25. The
                                                           doctor’s plan was to observe plaintiff and for
                                                           him to see the jail optometrist for refraction and
                                                           glasses. The pseudophakia to plaintiff’s left eye
                                                           was noted to be stable. Plaintiff was noted to
                                                           have diabetes without retinopathy as of
                                                           February, 2013 and he needed to better control
                                                           his diabetes and blood pressure. The carotid
                                                           ultrasound was reviewed which reported
                                                           minimal artherosclerotic plaque but the echo
                                                           showed patent foramen oval and was a positive
                                                           bubble study for intracardiac right to left shunt.
                                                           Plaintiff was to follow up in six (6) months and
                                                           was to be referred to Cardiology as soon as
                                                           possible for evaluation of PFO (patent foramen
                                                           ovale) as well as to see the jail optometrist for
                                                           refraction and glasses (Bates #014484).
                                                          Plaintiff was seen from 2014-2016 by outside
                                                           physicians concerning his diabetes and blood
                                                           pressure, and underwent numerous tests to
                                                           control these issues.

64
     Ex. OOOO (Bates #017623)

                                                  11
            Case 3:16-cv-00842-SDD-RLB                Document 165-4          06/20/19 Page 12 of 18



                                                                     On April 12, 2016, UMC recommended
                                                                      cataract extraction. (Bates #015260, #015266-
                                                                      015267).
10           March 6, 2013, a doctor noted that Kevin
Kevin        Mathieu had declining vision and
Mathieu      cataracts, with a bilateral visual acuity of
             20/200. 65

             On June 28, 2013, the doctor
             recommended him for cataract surgery in
             both eyes.66 That same day, Dr. Coullard
             wrote that Mr. Mathieu was “legally
             blind” (underlined in original).67

             On October 14, 2013, a doctor creates a
             plan for Kevin: “cataract evaluation and                Plaintiff was seen at the LSU Telemedicine
             surgery.”68                                              Clinic on October 14, 2013. Plaintiff’s
                                                                      diagnosis was a cataract and he complained of
             On November 18, 2013, a doctor noted                     blurred vision at this visit. He was noted to
             that Kevin had “problems reading                         have been seen by the jail optometrist and was
             secondary to cataracts” and noted that he                told he had a cataract in both eyes with a visual
             had “opth f/u- surg pending.”69                          acuity of 20/200 in both eyes. He had a
                                                                      questionable previous history of corneal
             On March 6, 2014, Dr. Barron ordered                     transplant in the left eye at age 18 although
             cataract extraction in the right eye first.70            Plaintiff was not certain as to the type of
             DOC HQ coordinator Diane Angelico                        surgery he had. He advised he had no previous
             wrote “So, this surgery is approved? IF                  eye trauma. The physician requested that
             so, will ask drs for date.” Jannell Mills                Plaintiff be seen again in 3 months for
             responded “yes can you get you a date                    evaluation and surgery regarding cataracts
             please thanks!”71                                        (Bates #000635).
                                                                     Plaintiff was seen at the LSU Eye Clinic on
             On June 29, 2015, Kevin had left eye                     March 5, 2014, with a PKP graft noted.
             cataract surgery. 72                                     Plaintiff was status post penetrating
                                                                      keratoplasty in the left eye at age 18, with
             On November 9, 2016, Kevin was denied
                                                                      corneal topography revealing 18.73 diopters of
             work release due to “medical
                                                                      cylinder. He was also noted to have nuclear
             concerns.”73 On January 12, 2017, Dr.
             Salisbury cleared Kevin for work
                                                                      sclerotic, cortical and posterior subscapular
                                                                      cataracts in both eyes. Plaintiff’s best corrected
                                                                      vision was 20/80 in the right eye and 20/100 in

      65
         Ex. NNN (Bates #000643); See also Ex. ZF.
      66
         Ex. NNN (Bates #000662).
      67
         Ex. ZD at page 146.
      68
         Ex. NNN (Bates #000632, 000635)
      69
         Ex. NNN (Bates #000634).
      70
         Ex. KKKK (Bates #017536).
      71
         Ex. KKKK (Bates #017536).
      72
         Ex. NNN (Bates #000522, 000558, 000559).
      73
         Ex. HH.

                                                             12
        Case 3:16-cv-00842-SDD-RLB            Document 165-4        06/20/19 Page 13 of 18



          release.74 On July 31, 2017, Kevin was            the left eye, with a large amount of astigmatism
          released without having received right            noted to contribute to decreased vision in
          eye surgery.75                                    Plaintiff’s left eye. The physician
                                                            recommended cataract extraction in both eyes,
                                                            with extraction in the right eye first (Bates
                                                            #000611).
                                                           An Eceptionist form was filled out on March 6,
                                                            2014, for Plaintiff to be referred for cataract
                                                            extraction of the right eye. Due to the high
                                                            volume of cases, Plaintiff’s surgery was
                                                            originally scheduled for September 29, 2014
                                                            (Bates #017536-017537). The physicians at
                                                            ILH requested that Plaintiff be seen once more
                                                            at the clinic and then he would be scheduled for
                                                            surgery. Plaintiff’s next appointment was
                                                            scheduled for October 15, 2014.
                                                           An Eceptionist form was filled out on October
                                                            27, 2014, for Plaintiff to be referred for right
                                                            eye cataract extraction due to a cataract in the
                                                            right eye. It was noted on October 30, 2014,
                                                            that, per an email from Dr. Barron at LSU Eye
                                                            Clinic, Plaintiff was “NOT to have cataract
                                                            surgery at this time. He was seen recently, and
                                                            a request was made to have him fitted with
                                                            contact lenses to see if these will improve his
                                                            vision prior to proceeding with cataract
                                                            surgery” (Bates #017541).
                                                           Plaintiff was seen at the Ophthalmology Clinic
                                                            on November 26, 2014, for cataract. It was
                                                            noted that there was no improvement in
                                                            plaintiff’s visual acuities with contact lenses
                                                            and Plaintiff was to be evaluated for PKP and
                                                            cataracts and possible cataract surgery (Bates
                                                            #000593).
                                                           An Eceptionist record was filled out on
                                                            December 9, 2014, for Plaintiff to be seen at the
                                                            Eye Clinic to be evaluated for PKP, which
                                                            appointment was scheduled for January 6, 2015,
                                                            at the ILH Eye Clinic (Bates #017543).
                                                           Plaintiff was seen at the ILH Eye Clinic on
                                                            January 6, 2015, and was noted to have a
                                                            history of PKP in his left eye and cataract in his
                                                            right eye. It was noted that Plaintiff had been

74
     Ex. NNN (Bates #000733).
75
     Ex. CCCCC (Bates #023100).

                                                   13
             Case 3:16-cv-00842-SDD-RLB                  Document 165-4         06/20/19 Page 14 of 18



                                                                        given a trial of contact lenses in his right eye
                                                                        but was found not to be beneficial and Plaintiff
                                                                        was advised he would be rescheduled for
                                                                        cataract surgery in the right eye. Cataract
                                                                        surgery was to schedule when available (Bates
                                                                        #000568-000569).
                                                                       Following the surgery, doctors were concerned
                                                                        that plaintiff was having a graft rejection and
                                                                        continued to follow up monthly. His “medical
                                                                        concerns” were not due to cataracts, but edema,
                                                                        graft rejection and hypertension. (Bates
                                                                        #000887, #000904-000907, Bates #000878,
                                                                        #000854, #000846, Bates #000838, #000820,
                                                                        #000807, #000793, #000791, #000772).
11         On April 24, 2009, Ross McCaa was                           McCaa’s medical records indicate that he was
Ross McCaa diagnosed with cataracts.76                                  first diagnosed with cataracts in February 2011.
                                                                        See R.Doc. 98-4, Affidavit of Dr. Lavespere.
              On November 5, 2012, a doctor noted                      The November 5, 2012 appointment was at
              cataracts in both eyes, and set the plan to               Angola Eye Clinic with an optometrist, who
              be cataract surgery in the right eye first.77
                                                                        cannot recommend surgery. McCaa’s visual
                                                                        acuity that day was 20/25 in both eyes. The
              On October 19, 2016, the eye clinic
                                                                        record indicates that there was a cataract in
              noted a “dense cortical” cataract in Mr.
              McCaa’s right eye, and a less serious                     right eye that was greater than left eye. See.
              cataract in his left eye.                                 Affidavit of Dr. Lavespere, Bates #021580.
                                                                       McCaa has never been recommended for
              Mr. McCaa has not yet received cataract                   cataract surgery as a referral was not warranted.
              surgery on either eye.                                    His worst visual acuity was 20/40. See
                                                                        Affidavit of Dr. Lavespere,
              On May 9, 2016, a doctor noted a left
              inguinal hernia, and set the plan to be           Hernia
              “surgery consult hernia.”78                           On November 14, 2016, an Eceptionist form
                                                                       was filled out for plaintiff to be seen by the on-
              On November 14, 2016, Dr. Lavespere                      site general surgery clinic. It was noted that,
              ordered “Please sched apt with Onsite                    due to the increased volume of referrals,
              Surg cln.”79                                             plaintiff’s appointment would be scheduled
                                                                       when an appointment became available and
              On November 29, 2016, a doctor noted                     according to the time frame given by the on-site
              that the hernia was growing into Mr.                     surgery clinic physician. The general surgery
              McCaa’s scrotum.
                                                                       appointment was scheduled for June 14, 2017.
                                                                       See R.Doc. 78-4 Affidavit of Dr. Lavespere,
              On July 13, 2017, it was noted that “Dr.
              Morrison in gen sx clinic at LSP
                                                                       Bates #017583.


       76
          Ex. ZF.
       77
          Ex. WWW (Bates #005072).
       78
          005061; 017051; R. Doc. 78-2 at ¶ 2 (Defendants’ Undisputed Facts).
       79
          017583; R. Doc. 78-2 at ¶ 4 (Defendants’ Undisputed Facts).

                                                              14
           Case 3:16-cv-00842-SDD-RLB                    Document 165-4            06/20/19 Page 15 of 18



             recommending hernia repair please                         Plaintiff was a no-show for the June 14, 2017
             schedule as ordered.80                                     appointment, which was rescheduled. See
                                                                        R.Doc. 78-4 Affidavit of Dr. Lavespere, Bates
             On August 28, 2017, Mr. McCaa                              #021574.
             received hernia surgery.81                               Plaintiff was seen in the General Surgery Clinic
                                                                        at LSP by Dr. Morrison on July 12, 2017. It was
                                                                        noted that plaintiff had a history of swelling to
                                                                        the left groin, which was slowly increasing in
                                                                        size. Repair of the left inguinal hernia was
                                                                        recommended. R.Doc. 78-4, Affidavit of Dr.
                                                                        Lavespere, Bates #021573.
                                                                      An Eceptionist record was filled out on July 13,
                                                                        2017, for Plaintiff to be scheduled for surgery
                                                                        for a left inguinal hernia repair. R.Doc. 78-4,
                                                                        Affidavit of Dr. Lavespere, Bates #019695;
                                                                        Bates #019813-019814.
12           Some reducible hernias require surgery.82          If a physician determines that a reducible hernia has
                                                                other issues or symptoms that would indicate surgery is
                                                                needed, it may require surgery. Deposition of Dr.
                                                                Lavespere.
13           A list, dated May 21, 2012, was
             generated of Angola inmates with the
             notation “Hernia surgery needed.”83
14           An Offender Surgical Procedure Request             The form was created in the time that DOC needed to
             form was created that said, in part:               prioritize the care. Further, Dr. Singh testified that this
             “Reducible Hernia – to be managed non-             form was used to determine the surgeries that needed to
             operatively.84                                     happen quickly. If the PCP looked at all of the factors
                                                                with a reducible hernia. There were exceptions to the
                                                                managing non-reducible hernia non-operatively, and a
                                                                physician would use their medical judgment.
                                                                Deposition of Dr. Singh, pp. 68-76.
15           Notes from a November 13, 2013,                    Plaintiffs leave out the portion of the minutes wherein
             meeting say, in part, “If/when a surgeon           it states: “It is not about delaying care, but to prioritize
             documents the need for the hernia repair           the need.” See Exhibit M.
             it is hard to overrule this decision” and
             “If they do not meet criteria do not send
             to surgeon. Reducible hernia's will be
             managed non-operatively by PCP at
             prison.”85


     80
        019695.
     81
        019813 – 019815; R. Doc. 78-2 at ¶ 8 (Defendants’ Undisputed Facts).
     82
        Johnson v. Doughty, 433 F. 3d 1001, 1014 (7th Cir. 2006) (there is a category of hernia “that is reducible yet so
     painful or debilitating that surgery is required”).
     83
        Ex. K (2012 Hernia List) at 3.
     84
        Ex. L.
     85
        Ex. M (Hernia 001023) at 1.

                                                               15
           Case 3:16-cv-00842-SDD-RLB                  Document 165-4           06/20/19 Page 16 of 18



16          Some Eceptionist entries of referrals for
            hernia surgery evaluation say, in part,
            “Reason for declining the referral: Hold
            all surgeries if hernia is reducible per
            Medical Director.”86
17          On January 13, 2014, an email with Dr.            Plaintiffs misrepresent this email, throughout their
            Singh’s name was sent that said in part,          motion. The email was sent by Melanie Benedict, not
            “There are approximately 100 referrals            Dr. Singh. Contrary to plaintiffs’ assertion in their
            for reducible hernias; can the referrals be       motion, this email does not represent that anyone
            closed and let the PCP monitor and re             cancelled referral, much less Dr. Singh, as he did not
            refer if change in condition?”87                  author the email. See Exhibit P.
18          The 2014 Guidelines for Offender Care             Dr. Singh testified that this document is not a policy.
            regarding hernias state, in part, that “if        (See R.Doc. 94-6 130-131). The 2014 Hernia
            hernia is reducible continue to manage            Guidelines actually state that a physician should refer
            non- operatively.”88                              an inmate for surgical consultation if the hernia is not
                                                              reducible, the hernia is large in size and failing medical
                                                              management, there are signs of incarceration, or
                                                              significant pain requiring narcotics or pain
                                                              management. See. R.Doc. 94-6.
19          Per DOC Policy No. HC-16 and LSP
            Directive No. 13.030, cataract surgery is
            classified as an “elective procedure.89
20          Per DOC Policy No. HC-16 and LSP
            Directive No. 13.030, an “elective
            procedure” is: “Any planned non-
            emergency procedure. It may be either
            medically necessary (e.g., cataract
            surgery, routinely scheduled heart
            surgery, etc.) or optional (e.g., cosmetic,
            etc.).”90
21          In letter dated November 9, 2016, Kevin
            Mathieu was told he was “not eligible”
            for work release “due to medical
            concerns.”91
22          In a letter with Warden Falgout’s name            Following the surgery, doctors were concerned that
            on it, it was written about Kevin                 plaintiff was having a graft rejection and continued to
            Mathieu, “When Ophthalmology releases             follow up monthly. His “medical concerns” were not
            him, his level of care will be reviewed. If       due to cataracts, but edema, graft rejection and
            increased to level of care 3, his job             hypertension. (Bates #000887, #000904-000907, Bates
            opportunities will increase.”92


     86
        E.g., Ex. PPPP (Bates #017642); R. Doc. 79-5 (Defendants’ Statement of Undisputed Facts) at ¶ 7.
     87
        Ex. PP.
     88
        Ex. T at 5019.
     89
        Exhibit EEE (Policy No. HC-16), at 1; Exhibit FFF (LSP Directive No. 13.030).
     90
        Id.
     91
        Ex. HH.
     92
        Ex. LLL (December 5, 2016 Letter from Tracy Falgout).

                                                            16
           Case 3:16-cv-00842-SDD-RLB                  Document 165-4           06/20/19 Page 17 of 18



                                                              #000878, #000854, #000846, Bates #000838, #000820,
                                                              #000807, #000793, #000791, #000772).
23          Plaintiffs Blackwell, Turner, Myers,
            Ware, Peters, AIlsworth, Breaux, Bella,
            McCaa, and Dickerson, received duty
            statuses that said no sports, rodeo, lifting
            greater than 10 lbs., stooping, straining,
            prolonged walking, or hobbycraft.93
24          Dr. Raman Singh is the person described
            as the “medical director” in the sentence
            “Hold all surgeries if hernia is reducible
            per medical director effective 10-31-
            13.”94
25          James LeBlanc received a letter dated
            December 10, 2014, with the subject
            line, “Medical Care at Angola.”95
26          James LeBlanc underlined a sentence in            Defendants dispute the veracity of the unsubstantiated
            the December 10, 2014 letter as follows:          allegations in the letter that James Leblanc received.
            We understand that, at present, inmates
            in need of acute surgical care are
            transported to off-site facilities for
            surgery only when their conditions have
            been deemed “life-threatening;”
            otherwise, surgeries are not performed at
            all.96
27          James LeBlanc circled the word                    Defendants dispute the veracity of the unsubstantiated
            “hernias” in the following text in the            allegations in the letter that James Leblanc received.
            December 10, 2014 letter: “We have
            observed men who appear to have
            undiagnosed major diseases; who suffer
            severe pain with no treatment (including
            medication and physical therapy); who
            need surgery for conditions like hernias,
            broken joints, and hemorrhoids, for
            which the prison has claimed it cannot
            afford to pay . . . .”97




                                                         Respectfully submitted,


     93
        Memorandum in Support at Table 6.
     94
        94Ex. JJJJJ at Interr. No. 18 (“Dr. Raman Singh”); Ex. HHHHH at Interr. No. 9. (“Dr. Singh assumes that Ms.
     Young was referring to him.”)
     95
        Ex. JJJJJ at Interr. No. 3.
     96
        Ex. JJJJJ at Interr. No. 2; Ex. IIIII at 2.
     97
        Ex. JJJJJ at Interr. No. 2; Ex. IIIII at 3.

                                                            17
     Case 3:16-cv-00842-SDD-RLB              Document 165-4        06/20/19 Page 18 of 18



                                              JEFF LANDRY
                                              Attorney General

                                              By:     s/Andrew Blanchfield
                                                      Andrew Blanchfield, T.A. (#16812)
                                                      Email: ablanchfield@keoghcox.com
                                                      C. Reynolds LeBlanc (#33937)
                                                      Email: rleblanc@keoghcox.com
                                                      Chelsea A. Payne (#35952)
                                                      Email: cpayne@keoghcox.com
                                                      Special Assistant Attorneys General
                                                      701 Main Street (70802)
                                                      Post Office Box 1151
                                                      Baton Rouge, Louisiana 70821
                                                      Telephone: (225) 383-3796
                                                      Facsimile: (225) 343-9612

                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this date electronically filed the foregoing with the Clerk of
Court by utilizing the CM/ECF system, and a copy of the above and foregoing was this day
forwarded by the Court’s ECF Delivery System to all counsel of record.

       Baton Rouge, Louisiana, this 20th day of June, 2019.

                                       s/Andrew Blanchfield
                                        Andrew Blanchfield




                                                 18
